Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chevion et al. (US5182656) hereafter Chevion in view of Zlotnick (US20020106128) hereafter Zlotnick.

1. Regarding claim 1, Chevion discloses a (figs 1-11, col 3 lines 11 through col 4 lines 15 and col 11 lines 35 through col 12 lines 44 discloses a method) for: 
receiving a form template input, the form template input comprising a definition of a first region of a form (figs 2, 8, col 3 lines 11 through col 4 lines 15 and col 11 lines 35 through col 12 lines 44 shows and discloses receiving a form template input, the form template input comprising a definition of a first region of a form) and specifying a first set of box removal parameters for the first region (figs 5, 10, col 3 lines 11 through col 4 lines 15 and col 11 lines 35 through col 12 lines 44 shows and discloses (definition) the set of box(es) removal parameters i.e the traces of empty form (form template) boxes (i.e first region) removed meeting the claim limitations, examiner notes that the specifics of the parameters are not required by the current claim); 
storing a form template for the form, the form template identifying the first region and including the first set of box removal parameters for the first region (figs 2, 8 col 3 lines 11-16 shows and discloses storing a form template for the form, the form template identifying the first region and figs 5, 10 and col 3 lines 11 through col 4 lines 15 and col 11 lines 35 through col 12 lines 44 shows and discloses the set of box(es) removal parameters i.e the traces of empty form (form template) boxes (i.e first region) removed for the first region meeting the claim limitations); 
obtaining a form image that is an image of an instance of the form containing written information (figs 1, 7, col 3 lines 11 through col 4 lines 15 and col 11 lines 35 through col 12 lines 44 shows and discloses obtaining a form image that is an image of an instance of the form containing written information); 
(figs 5, 10, col 3 lines 11 through col 4 lines 15 and col 11 lines 35 through col 12 lines 44 shows and discloses (definition) the set of box(es) removal parameters i.e the traces of empty form (form template) boxes (i.e first region) removed meeting the claim limitations detecting and removal of the box); and extracting first image contents from the first box (figs 5, 10 shows the extracted contents of the form from the first box meeting the claim limitations), wherein extracting the first image contents comprises filtering out the first box (figs 2, 5, 7-8 and 10 shows (form template) box(es) (i.e first box) removed (filtering out the first box)). Chevion discloses performing the compression of the variable part (i.e the extracted handwritten image contents portion of the form) at col 12 lines 33-67 and a computer implemented method (processing using a personal computer at col 9 lines 10-15). Chevion however fails to disclose performing optical character recognition on the preprocessed form to generate a text recognized form containing first character content determined from the first image contents and a computer program product comprising a non-transitory computer readable medium storing therein a set of computer-readable instructions, the set of computer- readable instructions comprising instructions.  
Zlotnick discloses/teaches performing optical character recognition on the preprocessed form to generate a text recognized form containing first character content determined from the first image contents (paras 0003, 0007 discloses well-known automatic performing optical character recognition (OCR) on the preprocessed form to generate a text recognized form containing first character content determined from the first image contents) and a computer program product comprising a non-transitory computer readable medium storing therein a set of computer-readable instructions, the set of computer- readable instructions comprising instructions (fig 1, paras 0032-0034 shows a computer, computer-readable medium storing instructions meeting the above claim limitations).  Before the effective filing date of the invention was made, Chevion and Zlotnick are combinable because they are from the same field of endeavor and are analogous art of image processing and it would be obvious and within one of ordinary skill in the art to incorporate the teachings of Zlotnick (i.e performing of the OCR to generate text recognized form and CRM storing instructions) in to the method of Chevion. The suggestions/motivation would be an automatic, efficient, reduced storage and reduced cost system at para 0007.

2. Regarding claim 2, Chevion and Zlotnick discloses the computer program product of claim 1. Zlotnick wherein the set of computer-readable instructions further comprise instructions for: extracting the first character content from the text recognized form; and storing the first character content in a record (para 0007 discloses the OCR (i.e the extracting/recognized characters from the form image) and reducing the storage (which obviously suggests that the characters are stored using the computer apparatus/storage 28 (paras 0033-0034) meeting the above claim limitations of extracting the first character content from the text recognized form; and storing the first character content in a record)).  
3. Regarding claim 8, see the corresponding explanation of claim 1. Examiner notes that as seen in Chevion figs 2, 5, 7-8 and 10 shows the second region and second set of box removal parameters meeting the claim limitations of the computer program product of claim 1, wherein the form template identifies a second region and a second set of box removal parameters for the second region and wherein the instructions for preprocessing the form image using the form template to generate the preprocessed form comprise instructions for: detecting a second box in the second region of the form image according to the second set of box removal parameters; and extracting second image contents from the second box, wherein extracting the second image contents comprises filtering out the second box.  

4. Regarding claim 9, Chevion and Zlotnick disclose the computer program product of claim 1. Chevion discloses further wherein filtering out the first box comprises removing the first box (figs 2, 5, 7-8 and 10 shows (form template) box (i.e first box) removed (filtering out the first box)).  

5. Regarding claim 10, Chevion and Zlotnick disclose the computer program product of claim 1. Chevion discloses further wherein filtering out the first box comprises at least one of changing an image color of the first box to match a background color in the preprocessed form or adding a computer recognizable encoding to identify the first box in the preprocessed form (figs 4 and 9 shows the adding a computer recognizable encoding (dotted line) to identify the first box in the preprocessed form meeting the claim limitations, examiner notes that the specifics of the encoding are not required by the current claim and due to the recital of or only one is required to be met).  

6. Claim 11 is a corresponding method claim of claim 1. See the corresponding explanation of claim 1. Chevion discloses the method performed using a personal computer (i.e a processor) at col 9 lines 10-15 meeting the claim limitations. 

7. Claim 12 is a corresponding method claim of claim 2. See the explanation of claim 2.

8. Claim 18 is a corresponding method claim of claim 8. See the corresponding explanation of claim 8. 

9. Claim 19 is a corresponding method claim of claim 9. See the corresponding explanation of claim 9. 

10. Claim 20 is a corresponding method claim of claim 10. See the corresponding explanation of claim 10. 

Allowable Subject Matter
Claims 3-7 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
NPL cited in PTO-892 is an anticipatory/obviousness reference for Claims 1-2, 8-12 and 18-20 as in fig 8 it shows/discloses green “drop out” boxes in the form surrounding OCR regions removed prior to OCR.

    PNG
    media_image1.png
    389
    356
    media_image1.png
    Greyscale


Examiner's Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner also cites references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669